Citation Nr: 1528672	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether an overpayment of compensation benefits from September 2006 to September 2009 was properly created.

(The issues of the propriety of the reduction in the evaluation assigned to hypertension from 10 percent to 0 percent (noncompensable), effective November 30, 2000, and entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) are addressed in a separate decision).

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1961 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015, and a copy of the hearing transcript is of record.


FINDING OF FACT

In April 2015 testimony and written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning the issue of an overpayment in compensation benefits was paid from September 2006 to September 2009.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of whether an overpayment in compensation benefits was paid from September 2006 to September 2009 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

During his April 2015 Board hearing and in a subsequent written statement, the Veteran withdrew his appeal as to the issue of whether an overpayment of compensation benefits from September 2006 to September 2009 was properly created.  See Board Hearing Transcript at 2; see also April 2015 Statement in Support of Claim.  There is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning whether an overpayment of compensation benefits from September 2006 to September 2009 was properly created is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


